Motion filed 18 October, 1926, by F. J. McGuire to set aside a judgment rendered on a verdict at the March Term, 1926, Edgecombe Superior Court. Motion denied 14 March, 1927. Movant appeals. *Page 789 
This is an appeal from a refusal to set aside a judgment on the ground of "mistake, inadvertence, surprise or excusable neglect." C. S., 600.
The judge, upon competent evidence, found facts from which he concluded, first, that the movant had failed to show any excusable neglect; and, second, that no meritorious defense had been made to appear. There is nothing on the record to warrant a reversal of the judgment. Taylor v.Gentry, 192 N.C. 503; Cahoon v. Brinkley, 176 N.C. 5; Norton v.McLaurin, 125 N.C. 185.
Affirmed.